Wallace, C. J., concurring:
, The powers and duties of the Auditor, Collector, and Board of Supervisors, concerning the revenue, are regulated and defined by the Political Code. By section three thou,' sand eight hundred and two of that Code, all taxes not canceled must be entered by the Auditor on the assessment book of each succeeding year, until paid. This is the general rule laid down in the Code in respect to delinquent taxes. Authority, exceptional in its character, is given to the Board by section three thousand eight hundred and one to cancel such of the unpaid taxes as in its opinion cannot be collected; but before that authority can be exercised a statement of the amount of the unpaid taxes must be filed by the Auditor with the Clerk of the Board. (Id.) Before this statement can properly be filed with the Clerk, however, the Auditor and Tax Collector must have compared the delinquent list with the assessment book, pursuant to the provisions of section three thousand seven hundred and ninety-seven, and the Collector must have made and indorsed on the delinquent list the affidavit required by section three thousand eight hundred. The Auditor had no authority whatever to transmit the statement of the amount of unpaid taxes to the Clerk of the Board until these proceedings, terminating with the affidavit required by section three thousand eight hundred, had been actually had in his office. It results that the list of unpaid taxes was not properly before the Board, and its action in assuming to cancel the un*530paid taxes mentioned in' the petition was irregular, and absolutely without authority, or even the semblance of authority, to do so. In this view it was the plain official duty of the Auditor to place the delinquent taxes of 1872-3 upon the corrected assessment book in his office, and to deliver a copy of the book to the Tax Collector, and this duty he should have performed on or before the fourth Monday of October last. That point of time has elapsed, and the duty has not been performed. The lapse of the time has not, however, relieved him from his official duty in that respect, and it is not yet too late, for by section three thousand eight hundred and eighty-five of the Political Code it is expressly provided that no official act relating'to the assessment or collection of taxes shall be rendered invalid merely because such act was not completed within the time required by law. I am therefore of opinion that the writ should issue as prayed for.